Siebecker, J.
The trial court held that the remedy by mandamus would be fruitless in this case because the relief sought could not be enforced when the proceeding came to an issue and hearing on the original petition. The law (sub. (1) (c), sec. 40.16, Stats.) provides that when all schools are suspended in a school district by vote of the electors, the school board shall “provide transportation to and from school for a period of at least six months during the school year ... for all children between the ages of six and sixteen residing more than one mile from-the nearest school.” The facts alleged show that the school year had proceeded into the ninth month when the first hearing on the petition was before the trial court. The final hearing was concluded in the eleventh month of the school year. It is obvious that mand¡amus could afford no relief to relator under these circumstances. We think the circuit court very properly held: “The conditions claimed by the relator have long since passed into history, and were before the proceedings were commenced, so a. judgment now entered would be without force and of no benefit to him [the relator], whatever.” Since the writ at the time of trial, as held by the trial court, •was properly denied, consideration of the various questions argued on this appeal are not necessarily involved in determining whether or not appellant is entitled to the writ. State ex rel. Smith v. Drake, 83 Wis. 257, 53 N. W. 496; State ex rel. Runge v. Anderson, 100 Wis. 523, 76 N. W. 482; State ex rel. Treat v. Hammel, 134 Wis. 61, 114 N. W. 97.
By the Court. — The judgment appealed from is affirmed.